DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2019 has been considered by the Examiner.  However, the FANUC YouTube video was “unavailable” and, thus, not considered.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Applicant should be careful to ensure proper terms, reference numbers and labels are correct.
Drawings
The drawings are objected to because though page 17, lines 24-31 describes item 14 as a part of the second module, the hatching at Figs. 1a and 6, which is similar to that of the first module, shows otherwise.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Objections
Claims 1, 7, 9 and 11 are objected to because of the following informalities:  
Applicant may wish to add “a” before “radial direction” at claim 1, line 10;
Applicant may wish to add “a” before “radial direction” at claim 7, line 2;
Applicant may wish to structurally clarify “these sections” at claim 7.
Applicant may wish to add “a” before “drive shaft” at claim 11, line 3.  
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is rejected because the claim does not has a transitional phrase therefore it is unclear where the preamble ends and the body of the claim begins. See MPEP 2111.03.
Claim 1 describes a first drive module connected to a first arm member and a second drive module connected to a second arm member, both in a “force- and torque-transmitting manner”.  While it is known to connect a first drive module to a second drive module in a force- and torque-transmitting manner and to connect a first arm member to a second arm member in a force- and torque-transmitting manner such that either the first or second drive module and/or arm member may rotate relative the other of the first or second drive module and/or arm member, it is unclear how the first and second drive members are to be arranged in the first and second arm members, respectively, in a force- and torque-transmitting manner.  Are the first and second drive modules to be arranged in the respective first and second arm members such that there is no relative rotation?  Please clarify.
Claim 3 requires an “imaginary shell surface”.  Please explain and describe an imaginary shell surface and how one would see and find an imaginary shell surface.
Claim 4 requires a “further housing” when none of the claims from which claim 4 depends requires a housing.  This renders the claim confusing as there is no initial housing from which to reference.  Please clarify.
Claim 23 requires a method of “partly inserting the first drive module into the second drive module”.  There is no further method step of fully or completely inserting the first drive module into the second drive module.  Is there a requirement to fully or completely insert the first drive module into the second drive module?  Please clarify.

Claim 4 recites the limitation “the further housing sections” in line 1.
Claims 15 and 16 recite the limitation “the side of the fourth drive module” in lines 5 and 3, respectively.
Claim 23 recites the limitation “the one arm member” and “the other arm member” in line 3.
Claim 23 recites the limitation “the housing of the first drive module” and “the housing of the second drive module” in lines 9 and 13, respectively.
There is insufficient antecedent basis for these limitations in the aforementioned claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassow et al. (US 2013/0255426).
Kassow, as best understood, discloses and shows a drive unit for a joint being arranged between two arm members of a manipulator of a robotic system (see Fig 1a), the drive unit being intended for the rotatory drive of the one arm member in relation to the other arm member, having a first drive module (Fig. 5, item 22, right half), which is to be connected to a first arm member (6) by means of at least one connecting element (right half of flange bearing) in a “force- and torque-transmitting manner”, and having a second drive module (22, left half), which 
Regarding claim 2, the first drive module and the second drive module are configured as rotationally symmetric components and in which the connecting elements comprise the same diameter.
Regarding claim 3, the connecting elements are formed as radially surrounding grooves  which are located on one common imaginary shell surface (which cannot be seen because it is “imaginary”).
Regarding claim 4, further housing sections of the components are offset radially and inwardly.
Regarding claim 5, the first drive module and the second drive module do engage with each other in sections.
Regarding claim 6, at least one radial bearing is arranged between a radially outwardly arranged section of the housing of the first drive module and a radially inwardly arranged section of the housing of the second drive module.
Regarding claim 9, a third drive module (Fig. 5, item 23), which comprises a motor, is to be connected at the housing of the first drive module, co-axially opposite to the second drive module.
Regarding claim 10, the third drive module and the first drive module do engage in sections.
claim 11, a drive shaft (shaft radially outward of shaft 25) to be actuated by the motor is rotatably supported in the third drive module, which drive shaft extends into the first drive module and is to be connected with an input element of a gear, which is arranged in the first drive module.
Regarding claim 12, an output element of the gear is connected to the second drive module in a rotationally fixed manner.
Regarding claim 13, the output element of the gear is to be connected to an output shaft (25), which is connected with the housing (far left end of 22) of the second drive module in a rotationally fixed manner.
Regarding claim 14, the drive shaft and the output shaft each are formed as a hollow shaft and are arranged co-axially with each other.  
Regarding claim 15, a fourth drive module (24) is to be arranged at the face-side on the third drive module (23), co-axially opposite to the first drive module, which fourth drive module comprises a sensor device (26, 27), and in which the drive shaft extends out of the third drive module up to the (front, axial) side of the fourth drive module, which side faces the third drive module.
Regarding claim 16, the second drive module is connected with a sensor shaft (25) in a rotationally fixed manner, traverses the drive shaft with a radial distance and extends up to the side of the fourth drive module, which side is opposite to the third drive module.
Regarding claim 17, the third drive module is configured to cooperate with different designs and configurations of the fourth drive module (para. 0082 describes an option for incorporating an optical encoder and different types of optical encoders).
claim 18, the first drive module is configured to cooperate with different designs and configurations of the third drive module (note the different motors in the figures).
Regarding claim 19, the first drive module is configured to cooperate with different designs and configurations of the second drive module (note the different speed reducers in the figures) in a rotating support.
Regarding claim 20, the third drive module and the second drive module are configured to cooperate with different designs and configurations of the first drive module (note the different speed reducers in the figures).
Regarding claim 21, the connecting element of the first drive module is integrally formed with its housing and the connecting element of the second drive module is integrally formed with its housing.
Regarding claim 22, Kassow discloses and shows a robot having a manipulator of several arm members comprising a drive unit according to claim 1 in at least one joint being arranged between two arm members of the manipulator.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658